Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Aaron Cuthbert Moona, Appellant                      Appeal from the Criminal District Court No.
                                                      2 of Tarrant County, Texas (Tr. Ct. No.
 No. 06-16-00132-CR        v.                         1444745D).         Memorandum Opinion
                                                      delivered by Justice Moseley, Chief Justice
 The State of Texas, Appellee                         Morriss and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Aaron Cuthbert Moona, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED OCTOBER 26, 2016
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk